ORDER
PER CURIAM.
Appellees’ suggestion for rehearing en banc has been circulated to the full court. A majority of the judges in regular active service have voted in favor thereof. Accordingly, it is
ORDERED, by the Court en banc, that this case will be reheard by the,Court sitting en banc, and it is
FURTHER ORDERED, by the Court en banc, that the opinion and judgment of March 22, 1985, 756 F.2d 902, be, and the same hereby are, vacated.
The parties will be advised by a subsequent order of the future course of proceedings in this case.